Citation Nr: 0837048	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder with alcohol abuse.  


REPRESENTATION

Veteran represented by:  Kentucky Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran and D. W. 


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In August 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

On VA examination in June 2007, the examiner expressed the 
opinion that the symptoms of post-traumatic stress disorder 
did not result in deficiencies in judgment, thinking, family 
relations, work, mood or school.  The examiner reported that 
while there was reduced reliability and productivity, 
including concentration, memory and social interaction, the 
problem areas did no seem to be a concern on a daily basis.  

Since then, the evidence of record suggests the symptoms of 
post-traumatic stress disorder have increased in severity.  
In March 2008, the veteran's VA PTSD counselor indicated the 
veteran had increased problems with memory and concentration, 
noting the veteran recently forgot his computer password he 
used for ten years.  VA records shows that in April 2008 the 
veteran's medication was adjusted.  In August 2008, the 
veteran testified that he has panic attacks three times per 
week.  



As the evidence signals a material change in the 
symptomatology of post-traumatic stress disorder, a 
reexamination is required. 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for VA 
psychiatric examination to determine 
the current level of occupational and 
social impairment due to the 
service-connected post-traumatic stress 
disorder.  The claims folder should be 
made available to the examiner for 
review.  

2. After the above development is 
completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.
    
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




